Exhibit (10)(xxiii)(10)

AMENDMENT NUMBER TEN TO

THE NORTHERN TRUST COMPANY THRIFT-INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2005)

WHEREAS, The Northern Trust Company (the “Company”) maintains The Northern Trust
Company Thrift-Incentive Plan, As Amended and Restated Effective January 1, 2005
(the “Plan”); and

WHEREAS, amendment of the Plan is now considered desirable;

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
Company under section 11.1 of the Plan, and pursuant to the authority delegated
to the undersigned officer by resolutions of the Compensation and Benefits
Committee of the Board of Directors of the Company dated October 20, 2009, the
Plan is hereby amended, effective January 1, 2010, as follows:

 

1. To delete section 2.1(i) of the Plan in its entirety and to substitute the
following therefor:

 

  “(i) “Basic Profit Sharing Contribution” means the contribution made by the
Company and Participating Employers with respect to all eligible Members for
Plan Years beginning on or after January 1, 2005 and prior to January 1, 2010,
if any, as provided in sections 5.2(a) and 5.2(c).”

 

2. To delete the title of section 5.1 in its entirety and to substitute the
following therefor: “Company Matching Contributions”.

 

3. To delete the first sentence of section 5.1(a) of the Plan in its entirety
and to substitute the following therefor:

“A Participant who has Matchable Participant Deposits (as defined below) during
a Plan Year is eligible to have the Company or a Participating Employer make a
Matching Contribution to the Participant’s Matching Contribution Account for
that Plan Year in an amount equal to 50% of his or her Matchable Participant
Deposits that do not exceed 6% of the Participant’s Salary for the Plan Year.”

 

4. To add the following as new section 5.1(b) of the Plan and to renumber
existing section 5.1(b) as 5.1(c):

 

  “(b) For each Plan Year in which the Northern Trust Corporation attains its
earnings goal, a Participant who has Matchable Participant Deposits (as defined
below) during that Plan Year is eligible to have the Company or a Participating
Employer make a contingent Matching Contribution to the Participant’s Matching
Contribution Account for that Plan Year, provided that, on December 31 of that
Plan Year, such Participant is either

 

  (i) in the service of the Company or an Affiliate or receiving Salary, or on a
Company-approved leave of absence, paid or unpaid; or



--------------------------------------------------------------------------------

  (ii) not in the service of the Company or an Affiliate, but the Participant
terminated his or her service with the Company and its Affiliates during the
Plan Year by reason of death, normal or early retirement under the Pension Plan,
or any other retirement after his or her Normal Retirement Date.

In addition, a Participant who becomes entitled to a disability distribution
under section 8.1(c), (d) or (e) is eligible to have the Company or a
Participating Employer make a contingent Matching Contribution to the
Participant’s Matching Contribution Account for any Plan Year in which the
Participant continues to receive Salary, provided that the Participant has
Matchable Participant Deposits in that Plan Year.

A Participant’s contingent Matching Contribution for a Plan Year shall be an
amount equal to 50% of the Participant’s Matchable Participant Deposits that do
not exceed 3% of the Participant’s Salary for the Plan Year. The earnings goal
for the Plan Year shall be determined by the Compensation and Benefits Committee
of the Company’s Board of Directors in the first quarter of the Plan Year.
Northern Trust Corporation’s earnings for the Plan Year for purposes of
determining whether the earnings goal has been attained will be determined by
the Compensation and Benefits Committee of the Company’s Board of Directors, in
its discretion, taking into consideration such factors and circumstances and
including or excluding such items of income and expenses as it deems
appropriate.”

 

5. To delete section 5.2(a) of the Plan in its entirety and to substitute the
following therefor:

“Basic Profit Sharing Contributions. For each Plan Year beginning on or after
January 1, 2005 and prior to January 1, 2010, in which the Northern Trust
Corporation attains its earnings goal, the Company and Participating Employers
shall make a Basic Profit Sharing Contribution to the Thrift Trust on behalf of
each Eligible Employee in an amount equal to one percent (1%) of such Eligible
Employee’s Salary, subject to the rules set forth in paragraph (c) next below.
The earnings goal for the Plan Year shall be determined by the Compensation and
Benefits Committee of the Company’s Board of Directors in the first quarter of
the Plan Year. Northern Trust Corporation’s earnings for the Plan Year for
purposes of determining whether the earnings goal has been attained will be
determined by the Compensation and Benefits Committee of the Company’s Board of
Directors, in its discretion, taking into consideration such factors and
circumstances and including or excluding such items of income and expenses as it
deems appropriate. Basic Profit Sharing Contributions shall be discontinued for
Plan Years beginning on and after January 1, 2010.”

 

6. To delete section 5.9(a) of the Plan in its entirety and to substitute the
following therefor:

 

  “(a)

Notwithstanding anything contained herein to the contrary, during any Plan Year
beginning on or after January 1, 2010 in which there occurs a Change in

 

- 2 -



--------------------------------------------------------------------------------

 

Control (as hereinafter defined), the Company shall make a contingent Matching
Contribution to the Matching Contribution Account of each Participant who is
eligible to receive a contingent Matching Contribution pursuant to the terms of
section 5.1(b) (or who would be eligible to receive a contingent Matching
Contribution under section 5.1(b) if the date of the Change in Control were
substituted for December 31 under that section), provided, however, that
(i) such contingent Matching Contribution will be made with respect to the
Participant’s Matchable Participant Deposits made prior to the date of such
Change in Control, (ii) such contingent Matching Contribution shall be
calculated assuming that Northern Trust Corporation would attain its earnings
goal for the Plan Year in which the Change in Control occurs, and (iii) the
amount of any contingent Matching Contribution to which the Participant becomes
entitled pursuant to the provisions of this Article 5 (without giving effect to
this section 5.9) shall be reduced (but not below zero) by the amount of any
contingent Matching Contribution made pursuant to this section 5.9. As of the
date of the Change in Control, the Company shall also make a true-up Matching
Contribution under section 5.1(a) to the Matching Contribution Account of each
eligible Member. Upon the occurrence of a Change in Control, each Participant
and Inactive Participant shall become fully vested in the balance of his or her
Account. Any amounts credited to any such Account following such Change in
Control shall also be fully vested.”

 

7. To delete the first sentence of section 9.4 of the Plan in its entirety and
to substitute the following therefor:

“If a Member or his or her Beneficiary could receive a Profit Sharing
Contribution, true-up Matching Contribution or contingent Matching Contribution
for the Plan Year in which the Member terminates his or her participation in the
Plan, then notwithstanding section 9.3, the Member or Beneficiary may elect to
defer payment under that section until the Company or a Participating Employer
makes the Profit Sharing Contribution, true-up Matching Contribution or
contingent Matching Contribution, or if none, until the Company announces that
no such contribution will be made.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 29th day of October, 2009, effective January 1, 2010.

 

THE NORTHERN TRUST COMPANY By:  

/s/ Timothy P. Moen

Name:   Timothy P. Moen Title:  

Executive Vice President and

Human Resources Department Head

 

- 3 -